                                            Case 3:20-cv-04003-SI Document 7 Filed 11/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RODNEY WOMACK,                                    Case No. 20-cv-04003-SI
                                   8                    Plaintiff,
                                                                                           JUDGMENT
                                   9             v.

                                  10     DAVIN NEWSOME, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          This action is dismissed because the judge-defendants have absolute judicial immunity and

                                  14   the complaint does not state a claim against the other defendant.

                                  15

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17

                                  18   Dated: November 10, 2020

                                  19                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
